UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-6950



LESLIE ANTHONY WEBSTER,

                                              Plaintiff - Appellant,

          versus

LIEUTENANT JONES; DEPUTY ATKINSON,          a/k/a
Deputy Atkins; SERGEANT STEWARD,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-94-490-R)


Submitted:   March 21, 1996                  Decided:   April 2, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Leslie Anthony Webster, Appellant Pro Se. William Fain Rutherford,
Jr., Elizabeth Kay Dillon, Kevin Scott Blair, WOODS, ROGERS, &
HAZLEGROVE, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Webster v. Jones, No. CA-94-490-R (W.D. Va. May 19, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2